Citation Nr: 1628316	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for congestive heart failure.  

3.  Entitlement to service connection for elevated blood pressure or hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision and an August 2012 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing in his May 2015 VA Form 9.  The Veteran withdrew that request by a July 2016 statement.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal his appeal as to all issues on appeal, including entitlement to service connection for ischemic heart disease, congestive heart failure, and high blood pressure or hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In July 2016, the Veteran submitted a statement indicating that he wanted to withdraw his appeal regarding all issues on appeal, including service connection for ischemic heart disease, congestive heart failure, and high blood pressure or hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


